Citation Nr: 0108982	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  99-22 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE


Whether injuries sustained in a motorcycle accident on 
December 9, 1987, were incurred in the line of duty and not 
as a result of the veteran's own willful misconduct.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran retired in March 1989 after more than 20 years on 
active duty.  His decorations include the Combat Infantryman 
Badge and Presidential Unit Citation.  He served in the 
Special Forces and participated in the Vietnam 
Counteroffensive, Phase III, and the Tet Counteroffensive.  
At the time of his retirement from service, he was a Sergeant 
Major.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that found that the veteran 
sustained injuries in a motorcycle accident on December 9, 
1987, as a result of his own willful misconduct and hence not 
in the line of duty.  


REMAND

The record shows that the veteran sustained numerous serious 
injuries as a result of an accident that occurred while he 
was operating a motorcycle on December 9, 1987, while 
attending the Sergeants Major Academy at Fort Bliss, El Paso, 
Texas.  The residuals of this accident prominently include 
post-traumatic organic brain syndrome with significant 
cognitive impairment.  

The veteran filed his original claim for compensation 
benefits in October 1997, but an administrative decision 
dated in September 1998 found that the injuries were 
sustained as a result of his own willful misconduct.  It was 
found that the available evidence indicated that the veteran 
was driving while under the influence of alcohol and while 
driving at an excessive rate of speed.  Paragraph 14.04c of 
M21-1 was cited to the effect that a person will be held 
responsible for disabling injuries or death that resulted 
directly and immediately from indulgence in alcohol on an 
individual occasion.  It was further stated that the 
willingness to achieve a drunken state, and while in this 
condition to undertake tasks for which unqualified physically 
and mentally by alcohol, is willful misconduct, although such 
a conclusion would depend on the facts in the individual 
case.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service, during other than a 
period of war.  38 U.S.C.A. § 1131 (West Supp. 2000).  
However, no compensation may be paid if the disability is a 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs.  The italicized portion was added to the 
section 1131 by section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, 104 
Stat. 1388, 1388-351, which is applicable to claims filed 
after October 31, 1990.  

Under the provisions of 38 C.F.R. § 3.301(a) (2000), direct 
service connection may be granted only when a disability or 
cause of death was incurred or aggravated in line of duty, 
and not the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, the result of 
his or her abuse of alcohol or drugs.  See 38 U.S.C.A. § 
105(a) (West 1991) (to identical effect); see also 38 C.F.R. 
§ 3.1(m), (n) (2000).  

Under 38 C.F.R. § 3.301(c )(2), the simple drinking of an 
alcoholic beverage is not of itself willful misconduct, but 
the deliberate drinking of a known poisonous substance or 
under conditions which would raise a presumption to that 
effect will be considered willful misconduct.  If, in the 
drinking of a beverage to enjoy its intoxicating effects, 
intoxication results proximately and immediately in 
disability or death, the disability or death will be 
considered the result of the person's willful misconduct.  
Under 38 C.F.R. § 3.301(d), alcohol abuse means the use of 
alcoholic beverages over time, or such excessive use at any 
one time, sufficient to cause disability to or death of the 
user.  

In his substantive appeal, the veteran contends that he went 
to a meeting of Vietnam veterans earlier on the night of the 
accident, where he had two beers but was by no means drunk.  
He claims that while driving home on a motorcycle, on a road 
wet from residential watering, he was hit by a car.  An 
accident occurred that his private insurance carrier 
determined to be a hit-and-run and for which the insurer paid 
the veteran his policy limits.  He noted that he was in El 
Paso to attend the Sergeants Major Academy and that there was 
"no way" that he intended to permit himself any problems 
while attending that school.  The veteran suggests that a 
review of the police officer's report would indicate that he 
was not charged with driving under the influence.  The 
veteran further maintains that it was the investigating 
officer's opinion that alcohol or speed may have contributed 
to the accident.  He claims that while in the hospital, the 
investigating officer visited him and indicated that he had 
put alcohol and speed on the report because the veteran had 
the odor of alcohol on his breath at the scene when the 
officer found him unconscious and checked to see if he was 
breathing.  The officer also noticed that he had slid some 
distance on the roadway.  The veteran claims that the officer 
indicated that speed and alcohol were only his opinions as to 
the cause of the accident, as there were no witnesses.  The 
veteran stated that he was in a coma for a while and that 
after he emerged from the coma, a psychologist helped him to 
remember the accident with clarity.  The veteran also states 
that the hospital records show his blood to have been 
contaminated and thus could not confirm the presence of 
alcohol in his blood beyond the legal limit.  

In a report of accidental injury (VA Form 21-4176), received 
in March 1998, the veteran claimed that he was traveling at 
35 miles per hour and that the other vehicle was speeding up 
and down from 35 miles per hour.  

The report of the investigating police officer is of record 
and indicates both that a blood alcohol content was obtained 
and that the veteran was charged with "D.W.I."  However, 
there is no indication in the record of the disposition of 
that charge.  This is a material issue in this case because 
there are indications in the file that the veteran was 
legally intoxicated on the night in question.  For example, 
in a memorandum dated May 13, 1988, denying the veteran's 
appeal of the findings of a Line of Duty investigation, the 
service department found that the evidence obtained and 
presented in the Line of Duty Investigation in his case was 
legally sufficient to support the adverse finding.  It was 
reported that the initial blood alcohol test (BAT) of 255.4 
mg/dl was supported by witness statements showing that the 
veteran had consumed alcohol on the night in question and was 
further supported by a second BAT of .059 percent taken a 
number of hours after the accident, which though unusable due 
to the dilution of the veteran's blood by IV fluids, still 
reflected a high enough alcohol reading to support the 
conclusion that his accident resulted from operating a 
motorcycle in an unfit condition.  It was considered that his 
blood alcohol tests showed that he would have been considered 
legally intoxicated at the time of his accident.  Although 
the proceedings of the physical evaluation board, which 
mostly addressed the veteran's fitness for duty, are of 
record, the report of the Line of Duty Investigation is not.  

Following the May 1988 ruling of the service department, the 
veteran requested a hearing, which was held before a physical 
evaluation board convened at the Presidio of San Francisco, 
California, in January 1989.  The veteran testified that he 
was returning to the BEQ (Bachelors' Enlisted Quarters) at 
Fort Bliss and three people in a pickup truck were driving 
erratically, pulled directly in front of his motorcycle, and 
slammed on the brakes.  The veteran said that he began 
braking rather decidedly and in doing so hit some sort of 
slippery substance on the road, which could have been water 
or anti-freeze, or anything at that time of the year.  He was 
not sure what it was.  The motorcycle began sliding toward 
the oncoming lane.  To avoid hitting an oncoming car, he 
turned very sharply to the right, and the front wheel of the 
motorcycle grabbed and jumped over a curb, got into some 
gravel, and the motorcycle went down with the veteran on it.  
He said he was taken to William Beaumont Army Medical Center, 
with a number of injuries and remained in a coma for about a 
week.  The physical evaluation board found that he was unfit 
to perform the duties of his rank as a result of physical 
disability due to his own misconduct.  

It is apparent that the service department and VA based their 
conclusions on a finding that the veteran was intoxicated on 
the night in question and that this was the principal cause 
of his accident.  The veteran, however, contends that he had 
not drunk very much and that, in any case, he was the victim 
of a hit-and-run and a slippery condition from residential 
watering of the asphalt on which he was traveling.  He notes 
that his insurer, Allstate, paid him the limits of his policy 
based on the hit-and-run.  The record shows that Allstate 
stated in September 1998 that the veteran's file had been 
destroyed.  

Although the report of the police officer who investigated 
the accident is not wholly consistent with the contentions of 
the veteran, the Board is of the opinion that the Line of 
Duty Investigation and any court records regarding 
disposition of the "D.W.I." should be obtained, if 
possible.  The record indicates that there were no witnesses 
to the accident.  The Board notes that under the provisions 
of 38 C.F.R. § 3.1(n) (2000), willful misconduct is not 
determinative unless it is the proximate cause of injury.  

The Board further notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, which, among 
other things, redefined the obligations of VA with respect to 
the duty to assist veterans in the development of facts 
pertinent to their claims.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See VAOPGCPREC 
11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In these circumstances, and in view of the comprehensive 
scope of the Veterans Claims Assistance Act of 2000, the 
Board concludes that further development is necessary.  
Accordingly, the case is REMANDED for the following action:  

1.  The RO should attempt to obtain the 
report of the Line of Duty Investigation 
conducted by the service department in 
connection with the veteran's motorcycle 
accident on December 9, 1987, to include 
the statements of witnesses and the 
reports of blood alcohol tests apparently 
contained therein.  In attempting to 
obtain this report, the RO should contact 
the Adjutant General of the Army, Casualty 
and Memorial Affairs Operations, PERSCOM, 
2461 Eisenhower Avenue, Alexandria, VA  
22331, or any office identified by the 
Adjutant General that might hold the 
report.  If the Adjutant General is unable 
to help, the RO should contact the 
National Personnel Records Center in order 
to determine whether the Line of Duty 
Investigation report has been archived 
there; if so, it should be requested.  Any 
such report should be associated with the 
claims file.  If the report is 
unavailable, that fact and the efforts 
made to obtain the report should be 
documented in the record in accordance 
with the Veterans Claims Assistance Act of 
2000.  

2.  The RO should also contact the United 
States Army Air Defense Artillery Center, 
Office of the Staff Judge Advocate (ATZC-
JA), Fort Bliss, TX  79916, and request 
that that office furnish any reports or 
other documents that it might possess 
pertaining to the veteran's motorcycle 
accident on December 9, 1987, that are not 
protected from disclosure by attorney-
client privilege or other provision of 
law.  Any pertinent documents should be 
associated with the claims file.  If a 
negative response is received, that 
response should be documented in the 
record.  

3.  The RO should also contact the Clerk 
of Courts, El Paso County Courthouse, 500 
E. San Antonio, El Paso, TX  79901, to 
determine whether the "D.W.I." charge 
noted on the report of the investigating 
officer arising from the veteran's 
motorcycle accident of December 9, 1987, 
was ever brought to a judicial resolution.  
If so, the record of any such judicial 
determination should be obtained and 
associated with the claims file.  If a 
judicial record was made but is 
unavailable, that fact, and the efforts 
made to obtain the record, should be 
documented in the claims file in 
accordance with the Veterans Claims 
Assistance Act of 2000.  

4.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matter remanded 
herein.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Any such submissions 
should be associated with the claims 
file.  

5.  In any case, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

6.  After completing any further indicated 
development to the extent possible, the RO 
should readjudicate this claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



